Citation Nr: 9921570	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  98-10 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.  Entitlement to a compensable evaluation for right tibial 
stress fractures.  

2.  Entitlement to a compensable evaluation for acne keloidalis 
nuchae with folliculitis. 

3.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a back disability.  

4.  Entitlement to service connection for problems with memory, 
concentration, anxiety and depression as a result of an 
undiagnosed illness.  

5.  Entitlement to service connection for fatigue as a result of 
an undiagnosed illness.  

6.  Entitlement to service connection for joint and muscle pain 
as a result of an undiagnosed illness.  

7.  Entitlement to service connection for headaches as a result 
of an undiagnosed illness.  

8.  Entitlement to service connection for a respiratory 
disability, claimed as a consistent cough and asthma, as a result 
of an undiagnosed illness.

9.  Entitlement to service connection for hair loss as a result 
of an undiagnosed illness.

10.  Entitlement to service connection for a cardiovascular 
disability, claimed to be manifested as chest pain, as a result 
of an undiagnosed illness.
 
11.  Entitlement to service connection for mild folate deficiency 
as a result of an undiagnosed illness. 


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from February 1989 to November 
1992.  He reportedly served in SouthWest Asia from August 1990 to 
April 1991.

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the New 
Orleans, Louisiana, Regional Office (hereinafter RO).  

The Board notes that, in view of the request for a Travel Board 
hearing, it will direct the RO to complete the action requested 
below.  It is also observed, however, from a review of the 
record, that there is a potential question as to whether a timely 
substantive appeal has been submitted with regard to the instant 
issues


REMAND

In a VA Form 9 submitted in April 1999, the veteran indicated 
that he wished to attend a hearing at the RO before a member of 
the Board.  Accordingly, as "Travel Board" hearings are 
scheduled by the RO (See 38 C.F.R. § 20.704(a) (1998)) rather 
than the Board, this case must be REMANDED for the following 
action:  

The veteran is to be scheduled for a 
hearing before a traveling member of the 
Board sitting at the RO, and the veteran 
and his representative are to be provided 
with notice thereof.  If the veteran 
desires to withdraw the hearing request 
prior to the hearing being conducted, he 
may do so in writing to the RO.

Thereafter, the case should be returned to the Board, in 
accordance with applicable procedures.  The veteran need take no 
action until he is notified.

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is in 
the nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (1998).




